Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
 
Election/Restrictions
Claims 1, 9, 17, 24, and 31 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 4, 11, 12, 19, 20, 26, and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-31 are allowed.
Claims 1-31 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: determining whether any of a plurality of communication control beams have failed; identifying at least one active communication control beam in the plurality of communication control beams; and communicating a partial beam pair link (BPL) loss communication on the at least one active communication control beam; and in response to the partial beam pair link (BPL) loss communication on the at least one active communication control beam, determining whether a periodic channel state information-reference signal, CSI-RS, or periodic synchronization signal, SS, timing threshold is exceeded within which to receive a communication configured to trigger an aperiodic beam status report, as substantially recited in independent claims 1, 9, 17, 24, and 31. These limitations in combination with the remaining limitations of claims 1, 9, 17, 24, and 31, where claim 9 is directed towards the system that corresponds to the method described in claim 1; claim 17 is directed towards a method that corresponds to the limitation described in claim 1; claim 24 is directed towards a non-transitory computer readable medium that corresponds to the limitations described in claim 1; and claim 31 is directed towards a method that corresponds to the limitations described in claim 1, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Jung et al. (US 10,700,752) shows in Column 19 "The beam using entity 1020 is capable of transmitting information regarding a feedback resource to the beam measurement entity 1010 using a best beam currently in use", and based on the feedback, may change a transmission/reception beam to a best beam. Also Column 20 "a4" shows an uplink 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411